 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarton Brands,Ltd.andEdward HumesDistillery,Rectifying,Wine and Allied Workers' In-ternationalUnionofAmerica,Local23,AFL-CIOandEdward Humes.Cases 9-CA-7816-1and 9-CB-2286December 9, 1974ORDER DENYING MOTIONSBY CHAIRMAN MURPHY AND MEMBERS JENKINS ANDKENNEDYOn September 27, 1974, the National Labor Rela-tions Board issued a Decision and Order in the above-entitled proceeding' finding that the Respondents hadengaged in and were engaging in certain unfair laborpractices in violation of Section 8(a)(1) and (3) andSection 8(b)(1)(A) and (2) of the National Labor Rela-tions Act, as amended, and ordering that Respondentscease and desist therefrom and take certain affirmativeaction to remedy such unfair labor practices. TheBoard corrected its Decision and Order by an orderdated October 4, 1974.Thereafter, on October 17, 1974, the RespondentUnion filed a Motion for Reconsideration and a Motionfor Oral Argument. On October 18, 1974, the Respond-ent Employer filed a motion, requesting that the Boardreconsider and modify its Decision and Order in cer-tain respects.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-1213 NLRB No. 71.tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board having duly considered the matter,IT IS HEREBY ORDERED that the Respondent Union's re-quest for oral argument before the Board be, and ithereby is, denied, as the record and the briefs ade-quately set forth the issues and positions of the parties.IT IS FURTHER ORDERED that the Respondent Union'sMotion for Reconsideration be, and it hereby is, deniedas it contains nothing not previously considered by theBoard.IT IS FURTHER ORDERED that the Respondent Employer'sMotion be, and it hereby is denied as it lacks merit. Wenote that the Respondent Employer did not raise anissue in its answer to the complaint allegations that thecomplaint should be dismissed because of Section 10(b)of the Act, nor was the statute of limitations issuelitigated by the Respondent Employer in the hearingbefore the Administrative Law Judge. The RespondentEmployer raised the 10(b) issue for the first time in itsbrief to the Administrative Law Judge. However, theAdministrative Law Judge rules on the merits of thecase, and thus, did not accept Respondent Employer's10(b) contention. The Respondent Employer filed noexceptions to the Administrative Law Judge's Deci-sion, nor any brief to the Board. Therefore, RespondentEmployer did not raise any issue concerning this casebefore the Board. Accordingly, we reject the Respond-ent Employer's belated contention that the complaintagainst it is barred by the statute of limitations.MEMBER JENKINS, dissenting in part:For the reasons set forth in my previous dissentingopinion in these cases, I would grant the Motions forReconsideration filed by the Respondents.215 NLRB No. 82